Citation Nr: 1719738	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected neck disorder and peripatellar bursitis of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This matter was most recently before the Board in February 2016 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his low back disorder is either directly related to his 13 years of military service or secondary to his service-connected neck disorder or peripatellar bursitis of the left knee.  He contends that he experienced several falls in service but never went to sick call.  He further claims that his neck and left knee disabilities caused him to have abnormal gait which caused or aggravated his low back disorder. 

This matter was most recently remanded in February 2016 in order to afford the Veteran a new VA examination with an opinion addressing the Veteran's claim.  Specifically, the evidence of record contains three medical opinions addressing direct service connection.  The March 2013 medical opinion and the October 2013 addendum opinion were found inadequate in prior Board decisions because the VA examiner incorrectly stated that the Veteran's service treatment records did not contain any complaints of or treatment for low back pain.
 
Another addendum opinion addressing direct service connection was submitted in April 2015.  The VA examiner correctly noted the two instances of low back pain found in the service treatments records, but found that the Veteran's low back disorder was "less likely than not" a result of military service.  The examiner explained that the two complaints of low back pain were isolated incidents which did not document an event traumatic enough to cause ongoing back problems.  The examiner further pointed out that the Veteran denied back problems at the time of separation and was not treated for low back pains until many years after service.

The Board determined in the February 2016 remand that the April 2015 medical opinion was inadequate for the purpose of determining direct service connection.  Specifically, the Board remand stated that the examiner did not consider the Veteran's lay statements made during earlier VA examinations and written statements provided to the Social Security Administration describing his in-service military duties which involved frequent rappelling and walking while carrying heavy rucksacks.  Additionally, the April 2015 VA examiner did not consider whether the Veteran's reported in-service falls contributed to a low back disorder. 

In December 2016, the Veteran was afforded another VA examination for his lower back.  However, the VA examiner provided an inadequate opinion, simply stating that she agreed with the opinion rendered by the April 2015 VA examiner and reprinting that examiner's opinion.  As such, another remand is needed for VA opinion that fully addresses the Veteran's contentions as to the onset of his low back problems.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since December 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Forward the Veteran's claims file to the examiner who conducted the Veteran's December 2016 VA back conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a low back disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed low back disorder.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back had its onset in or is otherwise related to active duty service?

In answering this question, the examiner should consider, and discuss as necessary, the following:  (i) the Veteran's lay statements made during earlier VA examinations and written statements provided to the Social Security Administration describing his in-service military duties which involved frequent rappelling and walking while carrying heavy rucksacks; (ii) the Veteran's reported in-service falls contributed to a low back disorder, and (iii) the Veteran's credible reports of additional falls during service for which he did not receive treatment.  

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back was caused by either the Veteran's service-connected cervical spine disability or left knee peripatellar bursitis?

(d)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the lower back was aggravated by either the Veteran's service-connected cervical spine disability or left knee peripatellar bursitis?

In answering (c) and (d), the examiner should consider, and discuss as necessary the following:  (i) whether either the service-connected neck or left knee disabilities causes a biomechanical alteration in the Veteran's gait, and to explain why this was so, and; (ii) whether any current gait alteration caused by either the Veteran's service-connected left knee bursitis or cervical spine disability, in turn, caused or aggravated his lumbar spine condition.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


